UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1952



DANNY J. SEKOH,

                                              Plaintiff - Appellant,

          versus


CRAIG WERNER, Division Manager; UNITED PARCEL
SERVICE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cv-00893-BO)


Submitted:   March 21, 2007                 Decided:   April 12, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny J. Sekoh, Appellant Pro Se. Susan Ballantine Molony, ALSTON
& BIRD, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny    J.    Sekoh   appeals       the   district     court’s   order

granting summary judgment to the Defendants and dismissing his

civil action.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.        See   Sekoh    v.     Werner,    No.   5:04-cv-00893-BO

(E.D.N.C. July 19, 2006).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the       court   and     argument    would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 2 -